Citation Nr: 0430700	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  03-36 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied entitlement to service connection for 
PTSD.  The veteran subsequently perfected this appeal.

The March 2003 rating decision also denied increased 
evaluations for shell fragment wounds of the right shoulder 
and right thigh.  The veteran has not perfected an appeal 
with regard to these issues and consequently, they are not 
for consideration.  

A hearing before the undersigned sitting at the RO was held 
in March 2004.  A transcript of that hearing is associated 
with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for PTSD.  Establishing service connection for 
PTSD requires: (1) medical evidence diagnosing PTSD in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2004); see Cohen v. Brown, 10 Vet. App. 
128 (1997).  

When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.304(d), (f) 
(2004).  

The veteran reported that he was awarded a Purple Heart, 
Combat Medical Badge, and the Bronze Star with "V" device.  
The veteran's Enlisted Record and Report of Separation 
indicates that his occupational specialty (MOS) was a 
"medical aidman."  Information regarding decorations and 
citations was not available at the time his Enlisted Record 
was completed.  A Supplemental Report from the War Department 
indicates that the veteran was wounded in action in Germany 
in April 1945 and that he was awarded a Purple Heart.  Thus, 
participation in combat is established.  

On review, the record does not contain medical evidence 
indicating that the veteran has been diagnosed with PTSD.  
Notwithstanding, the veteran has reported that he has 
symptoms of PTSD and he has requested a VA examination.  
Under the circumstances of this case and pursuant to the duty 
to assist, the Board finds that remand for a VA examination 
is appropriate.  See 38 C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is REMANDED as follows:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the nature and 
likely etiology of any currently 
diagnosed psychiatric disability.  The 
examiner should elicit a detailed account 
from the veteran of his in-service 
stressors for the purpose of determining 
whether exposure to such stressors has 
resulted in current psychiatric symptoms.  
If the veteran is diagnosed with PTSD, 
the examiner is requested to specify 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied and whether there is a link 
between the current symptoms and one or 
more in-service stressors.  All findings, 
and the reasons and bases therefore, 
should be set forth in detail.  The 
veteran's claims folder should be 
available for review in conjunction with 
the examination.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


